03/22/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0367



                                    No. DA 20-0367


CITY OF MISSOULA,

                Plaintiff and Appellee,

         v.

BRIANNE NICOLE RANA,

                Defendant and Appellant.

                                          ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 28, 2022, within which to prepare, serve, and file its response

brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 22 2022